Citation Nr: 1703707	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the August 2016 Board remand, the Board found that the April 2016 VA addendum did not provide a rationale or explanation regarding the Veteran's statements of continued symptoms and treatment for a bilateral knee disability since service.  Therefore, a VA examination was requested regarding the nature and etiology of the bilateral knee disability.  Specifically, the examiner was asked to provide an opinion and rationale with regard to the bilateral knee disability, which considered the Veteran's continued treatment and lay statements regarding pain in both knees since service.  No VA examination has been provided since the Board's prior remand.  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand the claim to obtain a VA examination that addresses the above.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined the Veteran's knees.  The examiner must review the claims file and should note that review in his or her report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a bilateral knee disability had its onset during active service or within one year thereafter, or is etiologically related to active service.  The examiner must explicitly address the Veteran's lay reports that the onset of the knee disability was during service, and the Veteran's statements regarding continuity of symptoms since active service.  A complete rationale for all opinions should be provided.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

